Citation Nr: 1027315	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  04-37 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for sebaceous 
cysts (hydradenitis/furunculosis), effective April 4, 2003.  

2.  Entitlement to a rating in excess of 60 percent for sebaceous 
cysts (hydradenitis/furunculosis), effective July 12, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from February 1975 to June 
1983.

This case has been before the Board of Veterans' Appeals (Board) 
on several occasions, the last time in October 2009.  Each time, 
it was remanded for further development.  Following the requested 
development, the VA Remand and Rating Development Team in 
Huntington, West Virginia confirmed and continued the 
noncompensable rating for the Veteran's sebaceous cysts 
(hydradenitis/furunculosis), effective April 4 through July 11, 
2007.  However, it raised the Veteran's rating for that disorder 
from 30 percent to 60 percent, effective July 12, 2007.  In 
addition, it granted entitlement to service connection for 
limitation of motion of each shoulder, associated with the 
service-connected sebaceous cysts (hydradenitis/furunculosis).  
The RO assigned a 20 percent disability rating for each shoulder, 
effective January 11, 2010.  Thereafter, the case was returned to 
the Board for further appellate action.

In July 2007, during the course of the appeal, the Veteran had a 
hearing at the RO before the Veterans Law Judge whose signature 
appears at the end of this decision.  

In February 2008, the Veteran raised contentions to the effect 
that an effective date prior to April 4, 2003, is warranted for 
service connection for sebaceous cysts 
(hydradenitis/furunculosis).  That claim has not been certified 
to the Board on appeal nor has it otherwise been developed for 
appellate purposes.  Therefore, the Board has no jurisdiction 
over that claim, and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2009); 38 C.F.R. 
§ 20.101 (2009).  It is referred to the RO, however, for 
appropriate action.

Unfortunately, after reviewing the record, the Board finds that 
still-additional development is warranted with respect to the 
issues concerning entitlement to increased ratings for sebaceous 
cysts (hydradenitis/furunculosis).  Accordingly, those issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period effective April 4, 2003 through July 11, 2007, 
the Veteran's sebaceous cysts (hydradenitis/furunculosis) of the 
left axilla were manifested primarily by drainage.  

2.  For the period effective April 4, 2003 through July 11, 2007, 
the Veteran's sebaceous cysts (hydradenitis/furunculosis) of the 
right axilla were manifested primarily by drainage.  

3.  For the period effective April 4, 2003 through July 11, 2007, 
the Veteran's sebaceous cysts (hydradenitis/furunculosis) of the 
groin were manifested primarily by drainage.  


CONCLUSIONS OF LAW

1.  For the period from April 4, 2003 through July 11, 2007, the 
criteria were met for the assignment of a 10 percent schedular 
rating for sebaceous cysts (hydradenitis/furunculosis) of the 
left axilla.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2007).

2.  For the period from April 4, 2003 through July 11, 2007, the 
criteria were met for the assignment of a 10 percent schedular 
rating for sebaceous cysts (hydradenitis/furunculosis) of the 
right axilla.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2007).
3.  For the period from April 4, 2003 through July 11, 2007, the 
criteria were met for the assignment of a 10 percent schedular 
rating for sebaceous cysts (hydradenitis/furunculosis) of the 
groin.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to an 
initial compensable rating for sebaceous cysts 
(hydradenitis/furunculosis).  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board finds 
that VA has met that duty.

In August 2003, the RO in Waco, Texas, granted the Veteran's 
claim of entitlement service connection for sebaceous cysts and 
assigned a noncompensable rating, effective April 4, 2003.  The 
Veteran disagreed with that rating, and this appeal ensued.  

Following the perfection of his appeal, VA notified the Veteran 
of the information and evidence necessary to substantiate and 
complete his claims, including the evidence to be provided by him 
and notice of the evidence VA would attempt to obtain.  VA 
informed the Veteran that in order to establish an increased 
rating for his service-connected disability, the evidence had to 
show that such disability had worsened and the manner in which 
such worsening had affected his employment and daily life.  
38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and 
Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment by VA from October 2001 through 
January 2010.  In July 2003, July 2007, and January 2010, VA also 
examined the Veteran to determine the extent of impairment due to 
his service-connected sebaceous cysts 
(hydradenitis/furunculosis).  The VA examination reports show 
that the examiners reviewed the Veteran's medical history, 
interviewed and examined the Veteran, documented his current 
medical conditions, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

Finally, in January 2007, the Veteran had a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims folder. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of the issue of entitlement to an 
initial compensable rating for sebaceous cysts.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of that issue.



Analysis

The Veteran contends that for the period from April 4, 2003 
through July 11, 2007, the noncompensable rating did not 
adequately reflect the level of impairment caused by his service-
connected sebaceous cysts.  Therefore, he maintains that an 
increased rating is warranted.  After carefully considering the 
claim in light of the record and the applicable law, the Board 
agrees.  Accordingly, the appeal will be granted to the extent 
indicated below.  

The Veteran seeks entitlement to increased ratings for his 
service-connected right eye and hearing loss disabilities.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2008).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

During the period from April 4, 2003 through July 11, 2007, the 
Veteran's sebaceous cysts were rated as scars.  Scars (other than 
those involving the head, face, or neck) that were deep or that 
caused limited motion warranted the following ratings:  10 
percent for an area or areas exceeding 6 square inches (39 sq. 
cm.); 20 percent for area or areas exceeding 12 square inches (77 
sq. cm.); 30 percent for an area or areas exceeding 72 square 
inches (465 sq. cm.); and 40 percent for an area or areas 
exceeding 144 square inches (929 sq. cm.)  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  

Scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, were 
to be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A 
deep scar was one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating was also warranted for scars (other than 
those on the head, face, or neck) that were superficial and that 
do not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802.  

In addition a 10 percent rating was warranted for scars which 
were superficial and unstable.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  An unstable scar was one where, for any reason, there 
was frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1).  A superficial scar was 
one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (2).  

A 10 percent rating was warranted for a superficial scar which 
was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  

Other scars are rated base on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Potentially applicable in rating the Veteran's sebaceous cysts 
was 38 C.F.R. § 4.118, Diagnostic Code 7806, the Diagnostic Code 
applicable to rating eczema and dermatitis.  A noncompensable 
rating was warranted for eczema when less than 5 percent of the 
entire body or less than 50 percent of exposed areas are 
affected, and; no more than topical therapy was required during 
the previous 12-month period.  A 10 percent rating was warranted 
when at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the previous 12-
month period.  A 30 percent rating was warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
areas affected, or; systemic therapy, such as corticosteroids or 
other immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the previous 12-
month period.  A 60 percent rating was warranted when more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12-month 
period.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in this case, service 
connection is granted and an initial rating award is at issue 
separate ratings can be assigned for separate periods from the 
time service connection became effective.)  Fenderson v. West, 12 
Vet. App. 119 (1999).  That is, a veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the service connection claim 
was filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods. 

A review of the evidence shows that from the early 2000's through 
July 11, 2007, the Veteran's sebaceous cysts 
(hydradenitis/furunculosis) were superficial in nature and 
primarily affected the Veteran's axillae and groin.  He 
reportedly had a history of surgery in those areas, and in June 
and July 2003, VA performed surgery to excise areas of 
hydradenitis from his right and left axilla and his right groin.  
Nevertheless, those areas continued to be manifested by 
suppuration and drainage.  Such manifestations are analgous to a 
superficial, unstable scar for which a 10 percent rating is 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7803.  Because 
the left axilla, right axilla, and groin are widely separated 
areas, a 10 percent rating is warranted for each area.  To that 
extent, an increased initial rating is warranted.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation based on the 
size of the affected area.  VA treatment records, such as those 
dated in May and June 2003, show that the Veteran's hydradenitis 
covered an area no greater than 11 by 15 cm in the right axilla 
and 10 by 15 cm in the left axilla.  In December 2003, there were 
mildly erythematous, multiple areas of discoloration 3 - 7 cm in 
diameter.  In July 2006, there was a tender right scrotal abscess 
measuring 1.7 by 1.7 cm.  However, the lesions were superficial 
in nature, rather than deep and, therefore, do not meet the 
criteria for a rating in excess of 10 percent in any area.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  Moreover, the 
treatment records dated during the period from April 4, 2003 
through July 11, 2007, do not identify the percentage of total 
body area affected.  Therefore, the Veteran does not meet the 
criteria for a rating in excess of 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  Accordingly, for the period from 
April 4, 2003, through July 11, 2007, a 10 percent schedular 
rating and no more is warranted for each of the Veteran's 
affected areas, the left axilla, the right axilla, and the groin.  
To those extents, the appeal is granted


ORDER

Entitlement to an initial 10 percent rating for sebaceous cysts 
(hydradenitis/furunculosis) in the left axilla is granted, 
effective April 4, 2003 through July 11, 2007.  

Entitlement to an initial 10 percent rating for sebaceous cysts 
(hydradenitis/furunculosis) in the right axilla is granted, 
effective April 4, 2003 through July 11, 2007.  

Entitlement to an initial 10 percent rating for sebaceous cysts 
(hydradenitis/furunculosis) in the groin is granted, effective 
April 4, 2003 through July 11, 2007.  




REMAND

In its October 2009 remand, the Board directed the RO to 
readjudicate the issue of entitlement to a rating in excess of a 
noncompensable rating for the Veteran's sebaceous cysts 
(hydradenitis/furunculosis), effective April 4, 2003.  The Board 
also directed the RO to readjudicate the issue of entitlement to 
a rating in excess of 30 percent for the Veteran's sebaceous 
cysts (hydradenitis/furunculosis), effective July 12, 2007.  

Following that remand, the VA Remand and Rating Development Team 
granted the Veteran a 60 percent schedular rating for the 
Veteran's sebaceous cysts (hydradenitis/furunculosis), effective 
July 12, 2007.  That is the highest schedular rating available 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  It also, and 
granted entitlement to service connection for related disability 
in each shoulder, and assigned a 20 percent rating for each of 
those disabilities.  38 C.F.R. § 4.71s, Diagnostic Code 5201 
(2009).  

However, it did not address the Board's directive to consider the 
possibility of referring the case to the Director of the VA 
Compensation and Pension Service for the potential assignment of 
an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2009).  Such 
a deficiency suggests less-than-full compliance with instructions 
in the Board's remand and may be potentially prejudicial to the 
Veteran.  Accordingly, the deficiency in fully carrying the 
directives in the Board's October2009 remand must be remedied.  
Stegall v. West , 11 Vet. App. 268 (1998).  

In addition to the foregoing, the Board notes that the potential 
for extraschedular consideration must also be considered with 
respect to the increased ratings assigned for the period from 
April 4, 2003 through July 11, 2007.  

Finally, the Board notes that with respect to the 60 percent 
rating which became effective July 12, 2007, the Remand and 
Rating Development Team did not consider the possibility of a 
higher schedular rating by evaluating the Veteran's sebaceous 
cysts (hydradenitis/furunculosis) as scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Such a possibility must be addressed, 
particularly when the scars affect multiple separate areas.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (2009).  In this 
regard, the Board does note that the VA Remand and Rating 
Development team did assign separate 20 percent ratings for each 
of the Veteran's shoulders.  However, the Veteran's service-
connected seborrheic cysts also affect other areas.  Accordingly, 
the possibility of additional separate ratings must be 
considered.

In light of the foregoing, additional development of the record 
is warranted prior to further consideration by the Board.  
Accordingly, the case is REMANDED for the following actions:

Readjudicate the issue of entitlement to a 
rating in excess of 60 percent for sebaceous 
cysts (hydradenitis/furunculosis).  In so 
doing, consider the possibility of assigning 
separate ratings for each affected area on 
the basis of scars.  

Also address the possibility of referring 
this case to the Director of the VA 
Compensation and Pension Service for 
consideration of an extraschedular rating for 
each of the time periods at issue.  38 C.F.R. 
§ 3.321(b)(1).  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he and 
his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary. Where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. at 271.

The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


